140 S.E.2d 547 (1965)
263 N.C. 825
STATE
v.
William Jess REID.
No. 166.
Supreme Court of North Carolina.
March 3, 1965.
*548 Atty. Gen. T. W. Bruton and Asst. Atty. Gen. James F. Bullock for the State.
Frank Patton Cooke and Joseph B. Roberts, III, Gastonia, for defendant appellee.
PER CURIAM.
Our statute provides that an appeal to the Supreme Court or superior court may be taken by the State in the cases specified therein, and no other. G.S. § 15-179. And this Court, upon consideration of this statute, held directly in State v. Wilson, 234 N.C. 552, 67 S.E.2d 748, and in State v. Ferguson, 243 N.C. 766, 92 S.E.2d 197, that the State has no right to appeal from a judgment allowing a plea of former jeopardy or acquittal. It is noted that the Attorney General states, with commendable frankness, that he is unable to distinguish the present case from those cited above. Hence, the State's (purported) appeal must be and is dismissed.
Appeal dismissed.